Citation Nr: 1224296	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-39 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO, in pertinent part, denied service connection for a neck injury.  

In May 2012, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The Board notes that the Veteran is represented by Colin E. Kemmerly, Attorney-at-Law, but that representation is limited to several issues that are not on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that he injured his neck when he fell down some steps during service and that he has continued to have neck problems ever since.  During the Board hearing, he testified that he did not complain of neck problems for many years because he felt he could deal with the pain and because his low back disability was his primary concern.

The Veteran's service treatment records reflect that he experienced acute low back pain after he fell down 10 feet of stairs in January 1969.  On examination, he had grade III paravertebral muscle spasms bilaterally with marked tenderness to palpation over the paravertebral muscles.  Range of motion was markedly limited by pain.  X-rays of the lumbosacral spine were within normal limits.  The diagnosis was lumbosacral strain.  He was admitted for bed rest for one week and then underwent physical therapy.  His condition improved and he was discharged to full duty after 16 days.  At his August 1969 discharge examination, his spine was normal.  

After discharge, the Veteran filed a claim and service connection was granted for lumbosacral strain.  The record shows extensive treatment for low back problems since service; however, there are no documented complaints of any neck problems until July 2001.  A July 2001 private medical record from Family Practice Associates reflects the Veteran complaints of numbness in his left shoulder from the deltoid to the biceps and into his 4th and 5th fingers.  It was noted that his symptoms were consistent with C7-8 radiculopathy.  Since then, X-rays and magnetic resonance imaging (MRIs) have revealed bony degenerative changes and degenerative disc disease (DDD) of the cervical spine.  He has continued to have complaints of neck pain radiating into his left arm.

The Board notes that the Veteran's service records reflect that he received three Purple Heart medals for shrapnel wounds he received in March and May 1968.  The record reflects that the Veteran engaged in combat with the enemy during active service and, as such, he must be afforded the presumptions of 38 U.S.C.A. 
§ 1154(b).  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

[VA] shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . .  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 

See also 38 C.F.R. § 3.304(d). 

38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

In the present case, the Veteran has asserted a history of chronic neck pain since discharge from service.  Although the Veteran is a layperson and not a medical expert, he is nevertheless qualified to report such observable symptomatology as neck pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81. 

Here, the Board finds competent evidence of a current cervical spine disability, competent and credible evidence of a neck injury during military service, and competent and credible evidence of a chronicity of neck pain since service.  Simply stated, the requirements of McLendon are met in the present case, and a VA medical examination is required.  Therefore, this claim must be remanded to the RO to afford the Veteran such an examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current cervical spine disabilities.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the cervical spine, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any currently manifested cervical spine disability first manifested in service or within a year thereafter, or are causally related to any incident of service (specifically, the fall down 10 feet of stairs in January 1969).  The medical rationale for any opinion expressed must be provided. 

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


